Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 30, 2020 has been entered.

Response to Amendment
The following Office action in response to communications received June 30, 2020. Claims 1, 14 and 27 have been amended. Therefore, claims 1-27 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated December 30, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 14 and 27 are directed to patient monitoring management to reduce hospital readmissions for disease state management, patient health and wellness, medication adherence, clinical care coordination and patient self-reporting. The claim(s) recite(s) develop a trial question; develop one or more variants of the trial question; designate population segments of patients to participate in trials of the trial question and its one or more variants according to each patient’s time period; presenting the trial question and its one or more variants to the patient; receive, responses to the 
The limitations of develop a trial question; develop one or more variants of the trial question; designate population segments of patients to participate in trials of the trial question and its one or more variants according to each patient’s time period; presenting the trial question and its one or more variants to the patient; receive, responses to the trial question and its one or more variants from the designated population segment; score, the received responses to the trial question and its one or more variants based on a scoring methodology that considers improvements in patient monitoring; altering a treatment plan, based on at least the responses received by the computer system and the scoring by the computer system of the responses received by the computer system; compare, effectiveness of changes made between the trial question and its one or more variants; and promote, the trial question or a variant of the trail question that improved the results of patient monitoring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation grouping of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “remote patient computing device and a computer system comprising a processor and a memory” nothing in the claim element precludes the step from practically being performed in the limitation grouping of managing personal behavior or relationships or interactions between people. For example, but for the “remote patient computing device and a computer system comprising a processor and a memory” language, “receive, responses to the trial question and its one or more variants from the designated population segment” in the context of this claim encompasses the user manually retrieving patient responses. Similarly, the score, the received responses to the trial question and its one or more variants based on a scoring methodology that considers improvements in patient monitoring, under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “remote patient computing device and a computer system comprising a processor and a memory” to perform all of the develop a trial question; develop one or more variants of the trial question; designate population segments of patients to participate in trials of the trial question and its one or more variants according to each patient’s time period; presenting the trial question and its one or more variants to the patient; receive, responses to the trial question and its one or more variants from the designated population segment; score, the received responses to the trial question and its one or more variants based on a scoring methodology that considers improvements in patient monitoring; altering a treatment plan, based on at least the responses received by the computer system and the scoring by the computer system of the responses received by the computer system; compare, effectiveness of changes made between the trial question and its one or more variants; and promote, the trial question or a variant of the trail question that improved the results of patient monitoring steps. The “remote patient computing device and a computer system comprising a processor and a memory” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., remote patient computing device and a computer system comprising a processor and a memory). Claim 14 has additional limitations (i.e., remote patient computing device and a computer system comprising a processor and a memory). Claim 27 has additional 
Dependent claims 2-13 and 15-26 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-27 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 12-19, 21-22 and 25- 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox Pub. No.: US 20170235885 A1, in view of Stupp et al. Pub. No.: US 7311666 B2, Goldner Pub. No.: US 20140310015 A1 and William et al. Pub. No.: US 8540515 B2.

As per CLAIM 1, Cox teaches a method for testing the effectiveness of questions used in a remote patient monitoring, communications and notification system comprising:
-- providing the remote patient monitoring, communications and notification system, said system comprising a computer system having a memory in communication with a patient’s remote computing device, said remote computing device comprising a user interface (see Cox paragraphs 43 and 118; various lifestyle information data may be obtained directly from the patient, such as via an electronic questionnaire, through analysis of electronic medical records (EMRs) or other entries in databases associated with the patient (e.g., governmental databases associated with a patient's social security number, address, or the like), or otherwise obtained from one or more monitoring devices and/or applications utilized on one or more computing devices associated with the patient and with which the patient interacts, e.g., patient tracking applications on a smart phone, a medical monitoring device, or the like, that monitors physical activity, food logs, and the like. This lifestyle information may be generated from static information and may also be dynamically updated on a periodic or constant basis to obtain the most current lifestyle information representative of the patient's current lifestyle);
-- develop a trial question (see Cox paragraphs 43 and 118; questionnaire);

-- presenting, by the computer system, the trial question and its one or more variants … to the patient, wherein the presented questions are transmitted to the patient’s remote computing device and displayed using a graphical user interface of the patient’s remote computing device (see Cox paragraph 43; The various lifestyle information data may be obtained directly from the patient, such as via an electronic questionnaire, through analysis of electronic medical records (EMRs) or other entries in databases associated with the patient (e.g., governmental databases associated with a patient's social security number, address, or the like), or otherwise obtained from one or more monitoring devices and/or applications utilized on one or more computing devices associated with the patient and with which the patient interacts, e.g., patient tracking applications on a smart phone, a medical monitoring device, or the like);
-- receive, by the computer system, responses to the trial question and its one or more variants from the designated population segment, wherein the patient responses are entered using the graphical user interface of the patient’s remote computing device (see Cox paragraph 43; The various lifestyle information data may be obtained directly from the patient, such as via an electronic questionnaire, through analysis of electronic medical records (EMRs) or other entries in databases associated with the patient (e.g., governmental databases associated with a patient's social security number, address, or the like), or otherwise obtained from one or more monitoring devices and/or applications utilized on one or more computing devices associated with the patient and with which the patient interacts, e.g., patient tracking applications on a smart phone, a medical monitoring device, or the like); and
-- transmitted from the patient’s remote computing device to the computer system (see Cox paragraphs 43 and 220);
-- altering a treatment plan, based on at least the responses received by the computer system and the scoring by the computer system of the responses received by the computer system (see Cox paragraph 67; If the patient does not meet the requirements of one or more goals in the patient care plan, 
Cox fails to teach:
-- develop one or more variants of the trial question wherein the trial question and its one or more variants change according to a time period and answer history, said time period determined by the computer system as an amount of time since the patient was discharged from a healthcare treatment facility; 
-- score, by the computer system, the received responses from the patient’s remote computing device to the trial question and its one or more variants based on a scoring methodology that considers improvements in patient monitoring;
-- compare, by the computer system, effectiveness of changes made between the trial question and its one or more variants; and
-- promote, by the computer system, the trial question or a variant of the trail question that improved the results of patient monitoring.
Stupp et al. teaches a respective module, such as module 1910-1, may include entries for one or more questions 1912, one or more classifications 1914 for the questions 1912 (such as primary or secondary, or general or specific), one or more default answers 1916, and/or one or more answer histories 1918. In addition, Stupp et al. teaches an apparatus for collecting information associated with migraines, comprising: at least one processor; at least one memory; and at least one program module, the program module stored in the memory and configurable to be executed by the processor, the program module including: instructions for a set of pre-determined questions; instructions for asking, multiple times 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Stupp et al. within the systems/methods as taught by reference Cox with the motivation of revising a subset of pre-determined questions that are provide revised configuration instructions to at least one of computers and devices, thereby modifying the subset of pre-determined questions for at least the first individual (see Stupp et al. Col 9 || 58-63).
Cox and Stupp et al. fail to teach:
-- score, by the computer system, the received responses from the patient’s remote computing device to the trial question and its one or more variants based on a scoring methodology that considers improvements in patient monitoring;
-- compare, by the computer system, effectiveness of changes made between the trial question and its one or more variants; and
-- promote, by the computer system, the trial question or a variant of the trail question that improved the results of patient monitoring.

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Goldner within the systems/methods as taught by reference Cox and Stupp et al. with the motivation of providing a system generating a patient survey with a plurality of questions obtained from a patient wherein the answers are scored and entered into the patient survey (see Goldner paragraph 9).
Cox, Stupp et al. and Goldner fail to teach:
-- compare, by the computer system, effectiveness of changes made between the trial question and its one or more variants; and
-- promote, by the computer system, the trial question or a variant of the trail question that improved the results of patient monitoring.
  William teaches in yet a further embodiment, the patient goal analyzer 2126 compares the received one or more patient responses with the previously stored one or more patient responses with the stored patient behavioral goals. For example, the patient goal analyzer 2126 may account for the history of all the received one or more patient responses, including, or excluding, the current received one or more patient responses, and based on this history could determine whether the patient has been making progress towards achieving a behavioral goal and/or the behavioral objective. The patient goal analyzer 2126 could also assign priorities to different patient behavioral goals and indicates based on those priorities whether the patient is making progress towards achieving the patient behavioral objective (see William Col 36 || 25-47 and Col 47 || 3-30).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference William within the systems/methods as taught by reference Cox, Stupp et al. and Goldner with the motivation of providing a behavior monitoring and altering system that not only evolves according to an individual's behavior and 

As per CLAIM 2, Cox, Stupp et al., Goldner and William further teach the method of claim 1, wherein comparing, by the computer system, effectiveness of changes made between the trial question and its one or more variants comprises comparing two or more question variants against each other with regards to health of the patients monitored using the different variants (see William Col 17 || 57-63; Col 18 || 9-14; Col 36 || 25-33 and Col 47 || 3-30).
The obviousness of combining the teachings of Cox, Stupp et al., Goldner and William are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 3, Cox, Stupp et al., Goldner and William further teach the method of claim 2, wherein health of the patients monitored using the different variants considers one or more of reductions in symptoms, medication adherence, laboratory values within normal ranges, reductions in doctor visits, percent of full recovery, percent of deceased, percent of readmission, and percent of monitoring complete (see William Col 36 || 43-47; The patient goal analyzer 2126 could also assign priorities to different patient behavioral goals and indicates based on those priorities whether the patient is making progress towards achieving the patient behavioral objective).
The obviousness of combining the teachings of Cox, Stupp et al., Goldner and William are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 4, Cox, Stupp et al., Goldner and William further teach the method of claim 1, wherein comparing, by the computer system, effectiveness of changes made between the trial question and its one or more variants comprises considering how many man-hours of a care team are used, patient compliance (how many patients participate with monitoring), and how quickly the monitoring identified those patients needing intervention (see Goldner paragraph 62).


As per CLAIM 5, Cox, Stupp et al., Goldner and William further teach the method of claim 4, wherein comparing, by the computer system, effectiveness of changes made between the trial question and its one or more variants comprises considers comparing an effectiveness of intervention by the care team for the trial question and its one or more variants (see William Col 17 || 57-63; Col 18 || 9-14; Col 36 || 25-33 and Col 47 || 3-30).
The obviousness of combining the teachings of Cox, Stupp et al., Goldner and William are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 6, Cox, Stupp et al., Goldner and William further teach the method of claim 5, wherein comparing, by the computer system, the effectiveness of intervention by the care team for the trail question and its one or more variants comprises considering one or more of methods of intervention used by the care team including phone calls, doctor visits, emails, texts, medication changes, and diet changes based on responses to the trail question and its one or more variants (see William Col 35 || 45-65; change in diet (i.e. stop smoking)).
The obviousness of combining the teachings of Cox, Stupp et al., Goldner and William are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 8, Cox, Stupp et al., Goldner and William further teach the method of claim 1, wherein scoring, by the computer system, the received responses to the trial question and its one or more variants based on a scoring methodology that considers improvements in patient monitoring comprises testing the trial question and its one or more variants against either baseline results from previous trials or comparing results of the trial question and its one or more variants in a side-by-side comparison (see William Col 39 || 4-24).
The obviousness of combining the teachings of Cox, Stupp et al., Goldner and William are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 9, Cox, Stupp et al., Goldner and William further teach the method of claim 1, wherein designating population segments of patients to participate in trials of the trial question and its one or more variants comprises designating population segments comprised of all or a subset of patients based on patient diagnosis, condition, and/or demographics (see Col 3 || 9-23).
The obviousness of combining the teachings of Cox, Stupp et al., Goldner and William are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 12, Cox, Stupp et al., Goldner and William further teach the method of claim 9, wherein testing the trial question and its one or more variants against either baseline results from previous trials or comparing results of the trial question and its one or more variants in a side-by-side comparison comprises collecting a patient's responses and tracking the patient's health (see William Col 3 || 9-23; Col 17 || 57-63 and Col 18 || 9-14).
The obviousness of combining the teachings of Cox, Stupp et al., Goldner and William are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 13, Cox, Stupp et al., Goldner and William further teach the method of claim 9, wherein comparing results of the trial question and its one or more variants in a side-by-side comparison comprises analyzing responses and creating scoring thresholds for triggering alerts for each of the trial question and its one or more variants (see William Col 3 || 9-23; Col 17 || 57-63 and Col 18 || 9-14) and determine effectiveness of monitoring based on the scoring thresholds for triggering alerts (see Goldner paragraph 62).
The obviousness of combining the teachings of Cox, Stupp et al., Goldner and William are discussed in the rejection of claim 1, and incorporated herein.

Claim(s) 14-19, 21-22 and 25-26 are directed to a system. Claim(s) 14-19, 21-22 and 25-26 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-6, 8-9 and 

Claim(s) 27 is/are directed to a non-transitory computer storage media. Claim(s) 27 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Cox, Stupp et al., Goldner and William. Claim(s) 27 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. 

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox, Stupp et al., Goldner and William as applied to claims 1-6, 8-9, 12-19, 21-22 and 25- 27 above, and further in view of Oka et al. Pub. No.: US 20030191668 A1, hereinafter Oka.

As per CLAIM 7, Cox, Stupp et al., Goldner and William fail to teach the method of claim 5, wherein comparing, by the computer system, an effectiveness of intervention by the care team for the trial question and its one or more variants further comprises comparing effectiveness of individual care team members compared to one another.
Oka teaches sending respective doctor-evaluation questionnaires, to all the patient's terminal devices 14.  In the case where each set of doctor-evaluation-related information stored in the hard disc 22 of the server 18 includes the three kinds of evaluation, i.e., evaluation (total), evaluation conscientiousness), and evaluation (quickness), shown in FIG. 4, each doctor-evaluation questionnaire requests each patient to answer the doctor's number (or doctor's name) given to the doctor who had made diagnosis on the patient and make those three kinds of evaluation on the doctor (see paragraph 49).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Oka with the systems/methods as taught by references Cox, Stupp et al., Goldner and William with the motivation of assuring that each patient can easily select an appropriate doctor from a plurality of doctors (see Oka paragraph 5).

Claims 10-11 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox, Stupp et al., Goldner and William as applied to claims 1-6, 8-9, 12-19, 21-22 and 25- 27 above, and further in view of Hunter et al. Pub. No.: US 20040064357 A1, hereinafter Hunter.

As per CLAIM 10, Cox, Stupp et al., Goldner and William fail to teach the method of claim 8, wherein when testing the trial question and its one or more variants against baseline results, the trial question or one of its variants is presented to randomly selected patients of the designated population segment
Hunter teaches surveys can be conducted in an interview setting, where prescreened or randomly selected participants are brought to an interview room (see paragraph 4).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hunter with the systems/methods as taught by references Cox, Stupp et al., Goldner and William with the motivation of modifying or correcting data collected from consumer panels, focus groups or other test participants to provide a more accurate forecasting tool (see Hunter paragraph 2).

As per CLAIM 11, Cox, Stupp et al., Goldner and William fail to teach the method of claim 9, wherein when comparing, by the computer system, results of the trial question and its one or more variants in a side-by-side comparison, patients are randomly selected within the designated population segments and specifically assigned the trial question or one of its variants.
Hunter teaches surveys can be conducted in an interview setting, where prescreened or randomly selected participants are brought to an interview room (see paragraph 4).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hunter with the systems/methods as taught by references Cox, Stupp et al., Goldner and William with the motivation of modifying or correcting data collected from consumer panels, focus groups or other test participants to provide a more accurate forecasting tool (see Hunter paragraph 2).

Response to Arguments
Applicant’s arguments filed June 30, 2020 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Applicant respectfully traverses the remaining rejections for at least the reason that the claims are not directed to an abstract idea or, alternatively, the claims are directed to a practical application of technology, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance issued by the USPTO on January 7, 2019.
In summary, independent Claims 1, 14, and 27 have herein been amended to recite altering a treatment plan based on at least the responses received by the computer system and the scoring by the computer system of the responses received by the computer system. The addition of altering a treatment plan is 1) something substantially more than mere recitation of an abstract idea, which cannot be practiced in the mind and/or using pen and paper; and/or 2) is an improvement to technology as it is used to alter and improve patient treatment.
(2) The references fail to disclose or render obvious all of the features of independent claims 1, 14, and 27 as amended. As claims 2-13 and 15-26 depend, either directly or indirectly from Claim 1 or Claim 14 and include all of the features of the base claim and any intervening claims, Applicant submits that these claims are also in a form for allowance.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No.: US 8015138 B2 to Illiff; The present invention relates to medical knowledge systems and, more particularly, to systems for giving medical advice to the general public over a telephone network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/E.B.W/Examiner, Art Unit 3626 

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626